PER CURIAM.
The appellant appeals the summary denial of his amended rule 3.850 motion, in which he alleges that his counsel was ineffective for a variety of reasons. We affirm the trial court’s denial as to all of the appellant’s claims for postconviction relief, but reverse that part of the order that prohibits the appellant from filing further pro se filings, because the trial court failed to provide the appellant an opportunity to respond to the allegations levied against him by the trial court. See State v. Spencer, 751 Solid 47 (Fla.1999).
AFFIRMED in part and REVERSED in part.
ALLEN, WEBSTER, and BENTON, JJ., concur.